—In an action to recover damages for personal injuries, etc., the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Queens County (Polizzi, J.), dated April 27, 2001, as denied that branch of their motion which was to compel the defendants to provide certain discovery.
Ordered that the order is reversed insofar as appealed from, on the law, with costs, and that branch of the plaintiffs’ motion which was to compel the defendants to provide certain discovery is granted.
The plaintiffs properly demonstrated that the discovery items they requested were material and necessary to the prosecution of the action (see, Liverano v Devinsky, 278 AD2d 386; Radon Constr. Corp. v Alcon Constr. Corp., 277 AD2d 368). The Supreme Court therefore erred in denying that branch of their motion which was to compel the defendants to provide the discovery. Smith, J.P., Krausman, Luciano, Adams and Prudenti, JJ., concur.